DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. The Applicant argues that neither Brumley et al. (US 2014/0237237), hereon referred to as Brumley, nor Furuya et al. (US 2001/0021254), hereon referred to as Furuya, alone or in combination disclose all of the elements of the independent claim. Specifically, the applicant argues that the prior art does not teach/suggest “calculating partial authentication codes for the messages on a basis of repeating message content” and do not teach that a first authentication code for at least some of the messages can be calculated from at least some of the partial authentication codes for authenticating the repeating message content. The Applicant argues that Brumley’ s use of "keystreams" as being applicable to this is insufficient as a keystream relates to stream ciphers in which a plaintext digit is encrypted one at a time with the corresponding digit of the keystream. The Applicant continues to argue that this process has nothing to do with repeating message processes. Furthermore, the Applicant argues that while Furuya does teach sending redundancy data, Furuya is silent regarding using partial authentication codes, where an authentication code can be calculated by at least some of the partial authentication codes.
	However, the Examiner respectfully disagrees. Firstly, it is important to consider that Brumley and Furuya are used in combination, in view of each other to address the limitations of the present invention. Brumley, though hints at “repeating message content” does not explicitly mention it. Therefore, as indicated in the previous Office Action, and even acknowledged by the Applicant, Furuya is introduced, in view of Brumley, as it explicitly discloses “repeating message content”. In the 
[0015] In connection with embodiments of the invention, an "authentication code" can be understood as meaning, for example, a message authentication code (MAC), checksums, cryptographic checksums or a stream cipher which is formed, for example, using a message content, in particular the repeating message content. For example, the authentication code may be a MAC or an HMAC (Keyed-Hash Message Authentication Code) which is calculated, in particular, using a function, a cryptographic function, for example a one-way function, a hash function or a cryptographic hash function. The authentication code may also be a digital signature, for example.
[0016] In connection with embodiments of the invention, a "first authentication code" can be understood as meaning, for example, a first buffer or an assembled authentication code which comprises, in particular, one or more partial authentication codes. In other words, the first authentication code may be formed, for example, from a single partial authentication code or may be composed of a plurality of partial authentication codes.
  [0018] In connection with embodiments of the invention, a " partial authentication code" can be understood as meaning, for example, a part or a section of an authentication code. For example, an authentication code can be broken down into a number of parts or sections. In particular, an authentication code having a length of 256 bits can be broken down into 16 parts or sections each having a length of 16 bits. Partial authentication codes may also be formed, for example, by short authentication codes, for example having a length of 16 bits each, which are each formed, in particular, using different sections of the repeating message content. A long authentication code, for example having a length of 256 bits, can then be formed, in particular, by combining the partial authentication codes to form the long authentication code. For example, a long authentication code, for example having a length of 256 bits, can be calculated by then combining 16 partial authentication codes, for example, to form an authentication code having a length of 256 bits. The respective messages each comprise partial authentication codes which differ from one another (that is to say, in particular, partial authentication codes which relate to different sections of the repeating message content). In particular, messages may also comprise a plurality of partial authentication codes. In particular, the respective messages may each comprise identical partial authentication codes, for example to transmit partial authentication codes in a redundant manner. In particular, partial authentication codes which are formed, for example, by a receiver or an authenticator of the repeating message content are referred to as local partial authentication codes, for example. The partial authentication codes may be partial checksums, for example, or may be implemented as the latter.

	In view of how the instant application defined itself in terms of what constitutes as an authentication code, and the processes/methods in how partial authentication codes can be created, it is clear, and obvious to an ordinary skill in the art, that Brumley teaches these elements. Brumley mentions that there can be a computation of a message authentication code (MAC), or a keystream, or a stream cipher. Furthermore, Burley discloses in several instances where the process of creating this/these authentication code(s) results in “partial authentication codes” as defined by the Specification of the instant application. A single example; In an embodiment, Brumley discloses that during the generating of a MAC, that larger bits can partitioned in to smaller sizes and utilized, or even different elements of message content are used to form multiple “authentication codes”. Though not limited to these instances, Brumley discloses this in the citations mentioned in the previous office action, and additional support is provided in the following citations: 

[0057] FIG. 7 is a block diagram illustrating the computation of the message authentication code (MAC) 220 using carryless multiplication. In one configuration, the message authentication code (MAC) 220 may be computed using a processor and/or memory on a wireless device 214. A 32-bit word of the input message (M) 732 M.sub.i . . . M.sub.i+31 is received. As described in Equation (9), the bits in the input message (M) 732 may be reversed 754 to form M.sub.i+32 . . . M.sub.i. The bits in the input message (M) 732 may be reversed by mapping the words of the input message (M) 732 to their representation in the ring of polynomials. 

[0058] The reversed message bits M.sub.i+32 . . . M.sub.i may then be provided to a first carryless multiplication stage 752a and a second carryless multiplication stage 752b. Each of the carryless multiplication stages 752 may be carryless multiplication functions 739a-b. As described in Equation (10) above, 32 bits of the keystream 752a Z.sub.i . . . Z.sub.i+31 are provided to the first carryless multiplication stage 752a to form the first 64-bit word E. Likewise, 32 bits of the keystream 752b Z.sub.i+32 . . . Z.sub.i+63 are provided to the second carryless multiplication stage 752b to form the second 64-bit word F (as described in Equation (11) above). 

[0059] The first 64-bit word E may be separated into a highest 32-bit word and a lowest 32-bit word. Likewise, the second 64-bit word F may be separated into a highest 32-bit word and a lowest 32-bit word. The lowest 32-bit word of the first 64-bit word E may be denoted by the variable m. The highest 32-bit word of the second 64-bit . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 14 & 15 are rejected under 35 U.S.C 103 as being unpatentable over Brumley et al. (US 2014/0237237), hereon referred to as Brumley, in view of Furuya et al. (US 2001/0021254), and hereon referred to as Furuya. 
In regards to claims 1, 14 & 15 Brumley discloses calculating partial authentication codes for the messages on a basis of the repeating message content, wherein a first authentication code for at least some of the messages can be calculated from at least some of the partial authentication codes for authenticating the repeating message content (Calculating sub-authentication codes (keystream) for the messages wherein a first authentication code (MAC), can be calculated for at least some of the  and providing the messages, wherein the messages comprise the repeating message content and at least one of the partial authentication codes in each case (In order to authenticate the message content providing the messages; the messages contain the message content and at least one of the sub-authentication codes in each case; The transmitter may then transmit the message wherein keystream is part of the MAC (Paragraphs 0028; 0033­0037; Fig.5; Fig7).
However, Brumley does not disclose determining a repeating message content of the messages. In an analogous art Furuya discloses determining a repeating message content of the messages (Joining a repeating message content in the messages;  "Redundancy data" / "R" is the repeating message content of the messages (Paragraphs 0031-0035; Fig.1 & Fig.5). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Brumley, with the teachings disclosed by Furuya regarding determining a repeating message content of the messages. The suggestion/motivation of the combination would have been to provide additional techniques for ensuring security of confidential information (Furuya; Paragraph 0003). 
In regards to claim 2, Brumley discloses wherein the partial authentication codes are calculated on a basis of a second authentication code, and the second authentication code is calculated on the basis of the repeating message content (The sub-authentication codes can be calculated on the basis of a second MAC code, authentication key, message content or hash algorithm; Paragraphs 0020-0028) .
In regards to claim 3, Brumley discloses wherein a first length of the respective partial authentication codes is stipulated for the respective messages (A message authentication code (MAC) algorithm may accept as input a secret key and an arbitrary-length message to be authenticated and output a message authentication code tag; Paragraph 0030).
wherein a predefined minimum length of the first authentication code is determined by a first number of the messages (The LENGTH of the input message (M) may be 32-bits (i.e., the 32-bit LENGTH may use 32-bits to indicate the length of the input message; Paragraph 0034).
In regards to claim 5, Brumley discloses wherein an authenticity and/or an integrity of the repeating message content of the messages are determined on the basis of a second number of the messages and their respective partial authentication codes (Message authentication may be used in wireless communications to provide integrity and authenticity assurances for a message transmitted wirelessly. This message authentication may include generating a message authentication code (MAC) using a universal hash function. The universal hash function acts as a key (in a keystream) to authenticate the input message; Paragraph 0013).
In regards to claim 6, Brumley discloses wherein the first authentication code and/or the second authentication code is/are a message authentication code and/or a stream cipher (128-EIA3 applies a third algorithm for integrity (i.e., authentication) based on a stream cipher (ZUC). The 128-EIA3 algorithm may compute a 32-bit message authentication code (MAC) of a given input message using an integrity key (IK); Paragraph 0026).
In regards to claim 7, Brumley discloses wherein the partial authentication codes are sections of the second authentication code, and/or the partial authentication codes are sections of the stream cipher or of a stream cipher (128-EIA3 applies a third algorithm for integrity (i.e., authentication) based on a stream cipher (ZUC). The 128-EIA3 algorithm may compute a 32-bit message authentication code (MAC) of a given input message using an integrity key (IK); Paragraph 0026).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495